DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 29 of August 2022.
Claims 1, 7, 9, 14, 17, 20, and 24-25 have been amended.
Claims 26-28 have been added.
Claims 1, 6-7, 9-10, 13-14, 17, 20-22, 24-28 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant that while the claimed approaches are beneficial to human users, they are not aligned with any examples of patent ineligible "Certain Methods of Organizing Human Activity" defined in the 2019 PEG. That is, approaches that benefit human users are not per se ineligible as falling under the above-noted methods of "organizing human activity." (MPEP 2106.04(a)(2)(11)). The claimed processes of "assigning a time value" to task categories that each include "estimates of an amount of time required to review a corresponding task category," and both providing and updating a UX interface "in response to the user reviewing a task from a task category" is therefore clearly not abstract, as argued by the Examiner. As such, claims 1, 9 and 17 are patent eligible under Prong 1.  Further, the applicant asserts that even if the claims are not eligible under Prong 1, they are eligible under Prong 2 for reciting additional elements that integrate the judicial exception into a practical application. Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The claims, as it stands, are aimed at  a day planner application that provides task planning data for the current day within a comprehensive user experience interface, thus allowing the user to more effectively review tasks, and free up more time for performing their primary responsibilities (¶2 of specification).  Task planning has existed long before the advent of computers and therefore it is not a problem rooted in computer technology, instead the instant application uses computer to perform the tasks.  Mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  
Applicant asserts that claims clearly address a shortcoming in conventional task planning and execution (e.g., as described in paragraphs 1, 18 and 19 of Applicant's Specification), and recite a technical solution to a technical problem. This is further evident from the novelty and non-obviousness of Applicant's claims (as acknowledged by the Examiner's withdrawal of the only remaining rejections under Section 103). Examiner respectfully disagrees.  Even if the claimed techniques are “[groundbreaking, innovative, or even brilliant,” that is not enough for patent eligibility. Ass ’n for Molecular Pathology, 569 U.S. at 591. “The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981). Moreover, “[n]o matter how much of an advance in the . . . Field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.” SAP Am., Inc., 898 F.3d at 1163; see also id. at 1168. Further, in making this Step 2B determination, the examiner must consider whether there are specific limitations or elements recited in the claim “that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present” or whether the claim “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, indicative that an inventive concept may not be present.” Eligibility Guidance, 84 Fed. Reg. 56 (footnote omitted). The examiner must also consider whether the combination of steps perform “in an unconventional way and therefore include an ‘inventive step, ’ rendering the claim eligible at Step 2B ” Id. In this part of the analysis, the examiner consider “the elements of each claim both individually and ‘as an ordered combination’” to determine “whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2354.  As discussed above, there is no evidence in the record that the steps of facilitating day planning is accomplished in a non-conventional way.  The Examiner therefore concluded that the claim used generic, conventional, technology to implement the abstract idea and that there is no improvement to an “existing technology. 
Examiner notes that if the elements of the GUI were clear and the clicks in GUI were clearly updating something previously displayed in the GUI, then this would move the application closer to eligibility or overcome the 101. However, since it is not clear that something previously displayed in the GUI is updated, a truly dynamically updated interactive display is not described in the claim, and thus, as recited this is not enough to overcome the 101 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
Claims 1, 9, and 17 discloses “a number of remaining priority emails displayed in the thumbnail window is reduced" and "a displayed time value associated with the priority emails is reduced”.  It is not clear what this means because these features are not clearly previously described as being in the GUI (UX), similarly, reducing "a number of remaining emails" or "a displayed time value" does not necessarily update the display because these features are not necessarily in the GUI previously.  Applicant previously discloses "a number of tasks" in the thumbnail window for each task category, but it is not clear what it is meant by "a number", whether is it the numerical total that is displayed or is it that each of a plurality of tasks it displayed.  Further, "a number of remaining priority emails" is not that same as "a number of tasks" in the thumbnail window for each task category including a "task category involving priority emails".  There is also a lack of clarity whether "a displayed time value" that is reduced is "an overview showing the time value for each task category," "a remaining production time for a current time period," or "an associated time value" in the thumbnail window.  Finally, there is no clarity on what applicant’s intent is when disclosing "an associated time value" in the thumbnail window. Is this any one of the previously recited time values or is it a new time value representing an amount of time each individual task will require.  These terms are not made clear by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and further clarification is needed.  
Dependent claims 6-7, 10, 13-14, 20-22, 24-28 depend on claims 1, 9, and 17 and do not cure the aforementioned deficiencies, and thus, claims 2-6, 8-12, 14-18, and 20-24 are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-7, 9-10, 13-14, 17, 20-22, 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…and configured to perform a method for facilitating task planning of a current day for a user, the method including: grouping enterprise data for a user into a set of task categories, wherein the enterprise data includes email data and calendar data received from the mail application, wherein the set of task categories include: a first task category involving action items, a second task category involving priority emails, a third task category involving user mentioned emails, and a fourth task category involving upcoming meetings; assigning a time value to each task category, wherein each time value estimates an amount of time required to review a corresponding task category; Serial No. 16/742,5372monitoring user activities…and, in response to the user reviewing a task from a task category, updating the displayed time values in the overview and an associated thumbnail window, wherein action items are identified using a naive Bayes text classification to classify email sentences as actionable or not actionable, wherein the email sentences are classified by: for a given new sentence (A), removing unimportant words to obtain a new sentence (B), if a probability of B being actionable is greater than B being not actionable and the probability of B being actionable is above a threshold, classifying A as being actionable, wherein user mentioned emails specify the user in a subject or body of the email, wherein each incoming email is analyzed for action items and if an action item is determined in a given incoming email, the thumbnail window including the action items is updated to display the action item from the given incoming email, and wherein in response to the user clicking on each priority email in the thumbnail window, a number of remaining priority emails displayed in the thumbnail window is reduced and a displayed time value associated with the priority emails is reduced.”.  Claims 9 and 17 recite similar limitations as claim 1 and therefore it recites an abstract idea.
More specifically, claims 1,9, and 17 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” because the claimed elements describe monitoring user activities and associated with grouped tasks and “Mathematical Concepts”, specifically “mathematical calculations” such as the use of Naïve Bayes for text classification and the calculation of the probability that a sentence B is actionable or not as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 6-7, 10, 13-14, 20-22, 24-28 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 9, and 17 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 9, and 17 recite additional elements “a memory”, “a processor” coupled to the memory generating a “user experience (UX) interface” on “a client device”, and a “thumbnail window”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional element directed to displaying results/output on a client device via a UX reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to a.
	With respect to step 2B, claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a memory”, “a processor” coupled to the memory generating a “user experience (UX) interface” on “a client device”, and an associated “thumbnail window”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶20 “Referring to Figure 1, an illustrative computing system 10 is shown that includes a day planner system 18 that analyzes email data 44, calendar data 46 and other enterprise data (e.g., contacts, etc.) associated with a user, and generates a user experience (UX) interface 40 for the user on a client device 42, such as a smartphone, desktop, laptop, etc.” Further, additional elements for displaying results/output on a client device via a UX do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 9, and 17 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 6-7, 10, 13-14, 20-22, 24-28 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        10/18/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623